EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of European parent Application No. EP16382255.4, filed on 06/03/2016 was received with the present application.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Jenae Gureff on 08/09/2021.

The application has been amended as follows: 

In the Claims:
In claim 4, line 2-3, the limitation “wherein the second chain-ring is formed by segments each formed by a support part of the teeth and a teeth part” has been amended to read -- wherein the segments forming the second chain-ring are each formed by a support part of the teeth and a teeth part --.

In claim 19, line 1, the limitation “Bicycle according to claim 17” has been amended to read -- Bicycle according to claim 18 --.

In claim 21, line 2-3, the limitation “wherein the second chain-ring is formed by segments each formed by a support part of the teeth and a teeth part” has been amended to read -- wherein the segments forming the second chain-ring are each formed by a support part of the teeth and a teeth part --.

In claim 21, line 1, the limitation “Bicycle according to claim 17” has been amended to read -- Bicycle according to claim 18 --.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1-5, 7-14, and 16-21 are allowed.


The prior art of record, either individually or in combination, fail to teach or suggest, a chain-rings set or bicycle with a chain-rings set, both having the particular structure recited within respective independent claims 1 and 18. More specifically, a chain-rings set comprising a first chain-ring, and a second chain-ring formed from segments that are designed to be displaced between a first configuration (where the segments portioned away from the first chain-ring in a direction of the common axis in order to prevent a chain from engaging with said segments) and a second configuration (where the segments are displaced closer to first chain-ring in a direction of the common axis in order to allow a chain to engage with said segments) by displacement means that includes guiding means and drives; wherein, the guiding means of the displacement means guide each corresponding segment of the second chain-ring in an axial direction parallel to the common axis and in a tangential direction as the segments of the second chain-ring moves between said first configuration and said second configuration. As detailed in the precious office action (dated 04/02/2021), Schuster (U.S. PGPUB 2014/0248982A1), or alternatively Gheciu et al. (U.S. PGPUB 2013/0267362A1) in view of Schuster (U.S. Patent 10,259,532B2), all teach a chain-rings set for a bicycle having a first chain-ring, a second chain-ring formed by segments with teeth, and a displacement means functionally arranged to moves the segments of the second chain-ring towards the first chain-ring (second configuration) in a direction parallel to the common axis of the chain-rings set and/ or away from the first chain-ring (first configuration) a direction parallel to the common axis of the chain-rings set via guiding means and drivers of said displacement means. However, Schuster-982, Gheciu et al, Schuster-532, and all other pertinent prior art identified by the examiner, fail to disclose or render obvious the guiding means and the 
Accordingly, the chain rings-set and the bicycle comprising said chain-rings set, both claimed by the applicant within respective claims 1-4, 7-14, and 16-21, are determined to be allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                         /MICHAEL R MANSEN/                                                                                 Supervisory Patent Examiner, Art Unit 3654